DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 18 and 20 – 29 in the reply filed on October 24, 2022 is acknowledged.
Claims 18 and 20 – 37 are pending; claims 30 – 37 are withdrawn; claims 18 and 20 – 29 have been considered on the merits.
	Applicant is reminded that non-elected claims may be considered for rejoinder when all claims directed to the elected invention are in condition for allowance. In order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim. In order to retain the right to rejoinder, applicant is advised that the claims to the nonelected invention(s) should be amended during prosecution to require the limitations of the elected invention. Failure to do so may result in a loss of the right to rejoinder.  MPEP 821.04

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 and 20 – 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 18 (and dependents thereon) recites a composition wherein the microbe is generated by growth on a “substantially” plant-based culture medium. The specification as originally filed fails to recite or describe a “substantially” plant-based culture medium. This is a new matter rejection.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 20 – 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 and its dependents are drawn to a composition comprising microbes, however are rendered vague and indefinite for reciting a “substantially” plant-based culture medium, since the term “substantially” is neither disclosed nor defined by the claim language or specification. It is unclear what constitutes the “substantially” plant-based media, what may be included or excluded from the medium, and as a result, the scope of the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18 and 20 – 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite a composition comprising a microbe having 97% identity to a 16S rRNA sequence to Akkermansia muciniphila, additional bacteria and prebiotic. 
Step 1: YES. The claims are drawn to a composition, which is a proper statutory category.
Step 2A prong one: YES. The claims recite a composition comprising a microbe having 97% sequence identity to Akkermansia muciniphila, and additional species of bacteria, which are considered products of nature. These bacteria are disclosed obtainable from their natural habitat of the body of a subject or a biological sample therefrom (para 00199 – 00200). Further, Akkermansia muciniphila are bacterial species of human intestinal bacteria and are products of nature. (See Wikipedia, Akkermansia muciniphila). The additionally recited bacteria are also found in nature as evidenced by Franks et al. (1998, IDS 11.10.2020, NPL #104) and Hakansson et al. (2011, IDS 11.10.2020, NPL #122). Franks teaches C. beijerinckii, C. butyricum, B. infantis, and Eubacterium are isolated from human feces, or the intestinal tract; Hakansson teaches Akkermansia, Eubacterium hallii, and Clostridium are isolated from the intestinal tract (Table 1, p.642-646). Although claim 18 recites the Akkermansia muciniphila is grown on a substantially plant based medium, this limitation is regarded as product by process type limitations which does not appear to materially change the bacteria from their natural counterparts based on the current record. Moreover, the bacteria are merely natural products grown in a medium with no apparent markedly different characteristics. 
Step 2A prong two: NO. Claims 26 – 27 recite the composition further comprising prebiotics. However, it is noted that many of the recited prebiotics occur in the natural environment of the microbes, e.g. carbohydrates, sugars, amino acids, peptides, and/or nutritional compounds, as elements of typical growth conditions. Insofar as a microbial composition including prebiotics therewith, it is noted that adding prebiotics to probiotic compositions was standard practice in the art at the time the claims were filed. In support, Cani et al. (WO 2014/075745, IDS 11.10.2020, FPD #079) teaches probiotic compositions including prebiotics (p.4-14). Moreover, the claims do not recite additional elements that integrate the judicial exception into a practical application.
Step 2B: NO. Each of the recited additional elements do not amount to significantly more since the elements are not drawn to an inventive concept. Specifically, combining natural intestinal bacteria together with prebiotics is commonly practiced in the art. In support, Cani et al. (‘745) teaches compositions for treating metabolic disorders (abstract) comprising Akkermansia muciniphila and additional probiotics (p.4-6) such as Eubacterium hallii, Bifidobacterium and Clostridium (p.13-14) in combination with prebiotics such as dietary fiber (p.6) and inulin (p.14). Moreover, simply appending well-understood, routine and conventional additives previously known to the industry, specified at a high level of generality, to the judicial exception, are insufficient to qualify as "significantly more".

Claim Interpretation
Claim 18 and its dependents are drawn to compositions comprising a microbe having “at least 97% sequence identity to a 16S rRNA sequence” of Akkermansia muciniphila.  This limitation is interpreted to encompass at least all bacteria of the claimed genus and species, other species within the claimed genera, and other genera that are not specifically claimed. Support for this interpretation is found in the prior art. The established threshold for identifying different bacterial species by 16S rRNA sequences is at least 97% (Rossi-Tamisier, p.1930, IDS 11.10.2020, NPL #257). The prior art recognizes that some species require a higher percent identity and others fall just short of this threshold (see for example Edgar, IDS 11.10.2020, NPL #090; and Beye et al., IDS 11.10.2020, NPL #031). The 1994 proposal of a 97% threshold to identify to species level has been determined too low in many species of bacteria, with recent recommendations for increasing to 99% in order to properly identify species (Edgar, p.2374, Discussion). Also, some genera show that these thresholds do not prove applicable to clearly establish a particular species (Beye, p.24). Rossi-Tamisier shows that different genera have different thresholds, suggesting that some genera thresholds for Clostridium are not exhibited at 95% (p.1932) and that while these sequences can be used as indicators, they are not appropriate for classifying bacterial strains (p. 1933). Thus, in claiming the microbes by the instant percent identity to a 16S rRNA sequence, the limitation is interpreted to encompass at least any strain of Akkermansia muciniphila.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18, 20 – 21, 26 – 27 are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by Cani et al. (WO 2014/075745, IDS 11.10.2020, FPD #079).
Regarding claim 18, Cani ‘745 teaches compositions comprising Akkermansia muciniphila, or a microbe that has at least 97% sequence identity to a 16S rRNA sequence of A. muciniphila (p.9). Although the reference does not teach the microbe is generated by growth on a substantially plant-based culture medium, this limitation is considered a product by process type limitation. It is noted that the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), then the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)
Regarding claims 20 and 21, the compositions may further comprise Eubacterium hallii (p.13-14).
Regarding claims 26 – 27, the compositions may further include prebiotics such as dietary fiber and inulin (p.6,14).
The reference anticipates the claimed subject matter.

Claims 18, 20 – 21, 26 – 27 are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by Cani et al. (WO 2014/076246, IDS 11.10.2020, FPD #080, cited by US 2015/0306152 USPD #133).
Regarding claim 18, Cani ‘246 teaches compositions comprising Akkermansia muciniphila, or a microbe that has at least 97% sequence identity to a 16S rRNA sequence of A. muciniphila (p.4). Although the reference does not teach the microbe is generated by growth on a substantially plant-based culture medium, this limitation is considered a product by process type limitation. It is noted that the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), then the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)
Regarding claims 20 and 21, the compositions may further comprise Eubacterium hallii (0088-0090).
Regarding claims 26 – 27, the compositions may further include prebiotics such as dietary fiber and inulin (0097-0098).
The reference anticipates the claimed subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18, 20 – 21, 23 – 24, 26 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cani et al. (WO 2014/075745, IDS 11.10.2020, FPD #079) OR Cani et al. (WO 2014/076246, IDS 11.10.2020, FPD #080, cited by US 2015/0306152 USPD #133); in view of Faure et al. (US 2013/0280225, IDS 11.10.2020, USPD #117).
Regarding claim 18, Cani ‘745 teaches compositions comprising Akkermansia muciniphila, or a microbe that has at least 97% sequence identity to a 16S rRNA sequence of A. muciniphila (p.9). Cani ‘246 teaches compositions comprising Akkermansia muciniphila, or a microbe that has at least 97% sequence identity to a 16S rRNA sequence of A. muciniphila (p.4). Although the references do not teach the microbe is generated by growth on a substantially plant-based culture medium, this limitation is considered a product by process type limitation. It is noted that the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), then the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)
Regarding claims 20 – 21, the compositions may further comprise Eubacterium hallii (Cani ‘745 p.13-14; Cani ‘246 0088-0090).
Regarding claims 23 – 24, the references do not teach the compositions further including Clostridium butyricum or Bifidobacterium infantis. However both Cani references specifically teach the compositions include additional probiotics, wherein Clostridium and/or Bifidobacterium can be included (Cani ‘745 p.13-14; Cani ‘246 0088-0090). At the time the claims were filed, the instant bacteria were well known and used probiotics in the art. In support, Faure teaches probiotic compositions for treating metabolic conditions (0066) comprising B. infantis and/or C. butyricum (p.5-6, 0103). At the time the claims were filed, it would have been obvious to one of ordinary skill in the art to combine the instant probiotics in the compositions of Cani or Cani, for their known and common benefit, as disclosed by the cited references since each is well known in the art for the same purpose and because the references specifically teach adding additional probiotics. Moreover, at the time the claims were filed, one of ordinary skill in the art would have been motivated to include the probiotics of Faure in the compositions of Cani or Cani with a reasonable expectation for successfully obtaining a functional microbial composition.
Regarding claims 26 – 27, the compositions may further include prebiotics such as dietary fiber and inulin (Cani ‘745 p.6,14; Cani ‘246 0097-0098).
Thus, the invention as a whole is prima facie obvious.

Claim 18, 20 – 21, 26 – 29 are rejected under 35 U.S.C. 103 as being unpatentable over Cani et al. (WO 2014/075745, IDS 11.10.2020, FPD #079) OR Cani et al. (WO 2014/076246, IDS 11.10.2020, FPD #080, cited by US 2015/0306152 USPD #133); in view of Ritter et al. (US 2010/0215738, IDS 11.10.2020 USPD #104).
Regarding claim 18, Cani ‘745 teaches compositions comprising Akkermansia muciniphila, or a microbe that has at least 97% sequence identity to a 16S rRNA sequence of A. muciniphila (p.9). Cani ‘246 teaches compositions comprising Akkermansia muciniphila, or a microbe that has at least 97% sequence identity to a 16S rRNA sequence of A. muciniphila (p.4). Although the references do not teach the microbe is generated by growth on a substantially plant-based culture medium, this limitation is considered a product by process type limitation. It is noted that the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), then the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)
Regarding claims 20 – 21, the compositions may further comprise Eubacterium hallii (Cani ‘745 p.13-14; Cani ‘246 0088-0090).
Regarding claims 26 – 27, the compositions may further include prebiotics such as dietary fiber and inulin (Cani ‘745 p.6,14; Cani ‘246 0097-0098).
Regarding claims 28 – 29, the Cani references do not teach the compositions further comprising enteric coatings or preservatives. However, the references do teach adding coatings and other common additives to the compositions (Cani ‘745 p.15-16; Cani ‘246 0102-0107). At the time the claims were filed, enteric coatings and preservatives were commonly used in microbial compositions. In support Ritter teaches microbial compositions wherein the compositions generally include enteric coatings for proper delivery of probiotic microbes (0184-0188) and preservatives for improved handling (0173). Thus, as demonstrated by Ritter, it would have been obvious to one of ordinary skill in the art to add enteric coatings and preservatives to the compositions of Cani ‘745 and ‘246 as both a matter of routine practice in the art and with a reasonable expectation for successfully obtaining effective microbial compositions.
Thus, the invention as a whole is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18 and 20 – 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims:
1 – 34 of U.S. Patent No. 10668116; and
1 – 25 of U.S. Patent No. 10842830.
Although the claims at issue are not identical, they are not patentably distinct from each other because each of the issued patents encompass compositions comprising the same bacteria grown on plant-based media in combination with prebiotics, enteric coatings and preservatives.

Claims 18 and 20 – 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 6, 8, 10 – 11, 14, 20 - 23 of copending Application No. 17/787 880 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claim sets encompass compositions comprising the same bacteria grown on plant-based media in combination with prebiotics, enteric coatings and preservatives.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915. The examiner can normally be reached Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699